No. 99-20664
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20664
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DANIELLE ROGERS,

                                           Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-98-CR-450-4
                         - - - - - - - - - -
                            April 13, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Danielle Rogers appeals the sentence imposed following her

guilty-plea conviction of conspiracy to commit bank fraud.       She

argues on appeal that the district court erred by refusing to

grant her a two-level downward adjustment pursuant to U.S.S.G.

§ 3B1.2(b) for being a minor participant in the criminal

activity.   We review a district court’s factual finding as to the

defendant’s role in the offense for clear error.     United States

v. Gallegos, 868 F.2d 711, 713 (5th Cir. 1989).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20664
                                 -2-

     The information in the PSR and the factual basis for

Rogers’s guilty plea show that she was an active participant in

the conspiracy to commit bank fraud.    The district court was free

to adopt the PSR’s findings because they appeared sufficiently

reliable and Rogers failed to present any information to rebut

such findings.    United States v. Vital, 68 F.3d 114, 120 (5th

Cir. 1995).    In light of the evidence regarding Rogers’s

participation in the criminal offense, the district court’s

finding that Rogers was not a minor participant in the offense

was sufficiently stated and not clearly erroneous.    Gallegos, 868

F.2d at 713.

     Accordingly, the district court’s judgment is AFFIRMED.